FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                   UNITED STATES COURT OF APPEALS March 29, 2019
                                                                 Elisabeth A. Shumaker
                                TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,

 v.                                                     No. 18-6129
                                                (D.C. No. 5:16-CV-00153-HE)
 REAL PROPERTY LOCATED AT                                W.D. Okla.
 3347 CHARTREUSE WAY,
 HOUSTON, TEXAS,

           Defendant,
 ________________________

 FABROSE COMPANY NIGERIA,
 LTD., doing business as Fabross
 Property Ventures,

           Claimant,
 ________________________

 ALEXANDER EZEAH,

              Movant - Appellant.


                           ORDER AND JUDGMENT *


Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Alexander Ezeah is the registered agent of appellant, Fabrose Company

Nigeria, Ltd., d/b/a Fabross Property Ventures (“Fabross”). On February 18, 2016,

the United States commenced a civil in rem forfeiture action against property

owned by Fabross located at 3347 Chartreuse Way, Houston, Texas. The claim

Fabross filed in the civil forfeiture matter was stricken by the district court when

Fabross failed to comply with an order of the court. Judgment was thereafter

entered in favor of the United States on June 20, 2018.

      Both the notice of appeal and the opening brief in this matter were signed

by Ezeah, who is not an attorney. “It has been the law for the better part of two

centuries . . . that a corporation may appear in the federal courts only through

licensed counsel.” Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02 (1993).

Because Ezeah cannot represent Fabross in this appeal, it is dismissed.

                                          ENTERED FOR THE COURT


                                          Michael R. Murphy
                                          Circuit Judge


                                         -2-